DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/21 has been entered.
Claims 1 and 5 are amended. Claim 3 remains cancelled. Claims 1-2 and 4-9 are pending and addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the second and third paragraphs each contain constructions of the form “each pipeline is branched (or re-branched) into a plurality of pipelines in at least one stage based on a flow rate per unit area”.

In the specification, the detailed description of this material appears in Paras. [0042]-[0043] (as published). This section only outlines the physical laws which govern the relative flow rates of branching pipes and their necessary relationships to cross-sectional flow area and number of branched sections. Nothing in that section motivates or describes a governing principle or motivation which can be used to make decisions as to what the above quoted claim language might mean.
Furthermore, there is no way to determine what the metes and bounds of these claim constructions might be vis-à-vis prior art during prosecution or other devices for purposes of infringement analysis. The claims require that the shapes and dimensions of the elements be determined based upon a particular consideration or mental state of the designer. However, there is no way to determine based upon any given device, prior art, or potentially infringing device, why the device was dimensioned the way it was when designed. Because diameter and flow rate per unit area each necessarily determine the other via the laws of physics, one cannot tell which variable was chosen to determine the status of the other, or whether neither variable was considered during design and they were each determined based upon secondary considerations like tube strength, available area, etc.
As it cannot possibly be known whether a device infringes the claim language or not, the claim language is not definite.
Claims 2-9 are also rejected for depending from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ruegg (US 2,423,997) in view of Higashiiue (US 2016/0116231), Muirhead (US 1,012,895), and JP 3932877 B2 (‘877).

Regarding claim 1, Ruegg teaches that it is old and well-known to provide a heat exchange device (E) comprising: a fluid distribution/integration units (7/71 and 8/81) configured to distribution or integrate a fluid to be introduced or discharged (from 3 and 4); fluid pipelines coupled to the fluid distribution/integration units (82 and 72) having fluid pipelines formed such that the at least one pipeline is branched into a plurality of pipelines (see Fig. 2) and that each branched pipeline is rebranched in at least one stage (it is noted that the number of branching stages is explicitly left up to one of ordinary skill; see Col. 5:7-9); intermediate pipelines (83 and 73) are formed such that pipelines are formed such that they correspond to respective pipelines branched by a final stage of the fluid pipelines (see Fig. 2) and that each pipeline is branched into a plurality of pipelines in at least one stage; and a micro pipeline has pipelines linearly formed (74) to correspond to the respective pipelines branched by a final stage of 
Ruegg does not teach that these branching segments are formed from stacks of plates.
Higashiiue teaches that it is old and well-known in heat exchange devices (see Fig. 1) to form fluid distribution/integration (23_1), first (23_2) branching segments, intermediate (23_3) branching segments, and micro-pipeline segments (23_4 and 4), as stacked plates (see Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Ruegg with the various branching members made of stacked plates, as taught by Higashiiue, in order to form a more compact device and to use less materials.
Ruegg, as modified, does not teach multiple ignition points.
Muirhead teaches that it is old and well-known in the art to utilize a water heater with multiple ignition points (Fig. 1; 10) formed between every plate at every height of the heat exchanger (see formation between each layer 12).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Ruegg with multiple ignition points, formed between the various plates, at every height of the heat exchanger, as taught by Muirhead, in order to ensure even and thorough heating of the entire heat exchanger during operation.
Ruegg, as modified, does not specify the construction method or details of the micro-pipeline.
‘877 teaches that it is old and well-known in the art (Fig. 2) to form micro-pipelines (3) for a heat exchanger in plate form (4) from semicircular pipelines (2a, 2b) formed by etching (Para. [0011]) in two plates (1a, 1b; Fig. 2) to correspond to each other (Fig. 2) and then joining the two plates via brazing or soldering (Para. [0023] or [0031]).


Regarding  claim 2, Higashiiue further teaches that the plates consist of convex and concave shapes (see fig. 3; forming the Z or S shapes) repeated to a predetermined depth (the thickness through the plate) and width (they are all uniform in width.

Regarding claim 4, Ruegg further teaches branching at a ratio of 1:2 (see Fig. 2).

Regarding claim 5, Higashiiue further teaches that adjacent plates may be formed with semicircular pipeline grooves (e.g. see the semi-circular end point shape of the groove in plate 23-2 as one semi-circular groove; a second semi-circular groove is formed in adjacent plate 24-2, the portion of the groove which lies atop the first semicircular groove) which are formed opposite to each other in adjacent plates; all of these structures are joined to each other by brazing (Para. [0079]).
It is noted that the recitations of die-casting or cutting are merely product-by-process limitations. As there is no structural difference between the claimed device and the structures taught by Ruegg in view of Higashiiue, it is considered to meet the claim language. See MPEP 2113.

Regarding claim 6, Higashiiue further teaches that each of the layers may be formed of two plates (see Fig. 7) joined by brazing (Para. [0051] and [0079]).

Regarding claim 7, Higashiiue further teaches that the fluid pipeline and intermediate pipeline plates are configured such that a plurality of layers are coupled to each other according to stages into which each pipeline is branched (see Figs. 6-7).

.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ruegg in view of Higashiiue, Muirhead, ‘877, and Kim (US 2015/0176857).
Regarding claim 8, Ruegg, as modified by Higashiiue, teaches that each of the fluid pipeline plates (24_2, 23_2), intermediate pipeline plates (24_3, 23_3), and the micro-pipeline plate (24_4 and 4) are formed as flat plates, the flat plates are coupled to each other (via brazing; Para. [0071]).
Ruegg, as modified by Higashiiue, does not teach the use of heating wires.
Kim teaches that it is old and well-known in the art to heat a fluid flowing through a heat exchanger (100; Fig. 1) via horizontally installed heating wires (PTC heater 200; Fig. 1) installed at the micro-pipelines (160).
It would have been obvious to one of ordinary skill in the art to provide the heat exchanger of Ruegg, as modified, with the electric heating, as taught by Kim, in order to reduce emissions.

Response to Arguments
Applicant's arguments 11/3/21 have been fully considered but they are not persuasive. 

The arguments presented against the previous 103 rejection merely amount to an assertion that the newly entered claim limitations were not present. As these limitations have been addressed above for the first time on the record, they will not be separately addressed here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/               Primary Examiner, Art Unit 3763